Citation Nr: 0315051	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-22 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had honorable active duty from September 1971 to 
September 1974, with a subsequent period of dishonorable 
active duty.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  When the case was before the Board in May 2001, it 
was remanded for further development.  It was returned to the 
Board in April 2003.

A review of the record shows that in November 1999, the 
veteran filed a request for the scheduling of a personal 
hearing before a Veterans Law Judge.  However, in a statement 
received in May 2000, he withdrew this request.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran had Level I impairment in the right ear and a 
Level III impairment in the left ear prior to May 9 2002.

3.  Level II hearing impairment in the right ear and Level VI 
hearing impairment in the left ear is shown as of May 9, 
2002.


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability warrants a 
noncompensable evaluation prior to May 9, 2002, and a 10 
percent evaluation from May 9, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 
6100-6110 (1998); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, the assistance that VA would render in 
obtaining evidence on the veteran's behalf, the evidence that 
the veteran should submit if he did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
the RO has obtained.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained, and the  veteran has been provided with 
appropriate VA examinations of his bilateral hearing loss.  
Neither he nor his representative has identified any 
additional, available evidence or information that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Analysis.

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's bilateral hearing loss 
disability.

The veteran has been afforded two VA audiological 
examinations in response to his claim for increase.  

At the initial VA examination in July 1998, the veteran's 
average decibel loss at the relevant frequencies was 45 for 
the right ear and 64 for the left ear.  His speech 
recognition ability was 92 percent in the right ear and 84 
percent in the left ear.  This equates to Level I hearing 
impairment in the right ear and Level III hearing impairment 
in the left ear.  This combination of hearing impairment is 
considered noncompensably disabling under the former and 
current criteria.

The veteran was also afforded a VA examination on May 9, 
2002.  It disclosed that the veteran manifested a right ear 
average decibel loss at the relevant frequencies of 55 with 
speech recognition ability of 88 percent.  This equates to 
Level II hearing impairment in the right ear.  In the left 
ear, the decibel loss at each of the relevant frequencies was 
55 or higher with an average decibel loss of 71.  Speech 
recognition ability in the left ear was 76 percent.  The 
hearing impairment in the left ear falls into one of the 
exceptional patterns of hearing impairment justifying 
consideration under Table VI and VIa, and application of 
whichever results in a higher evaluation.  Under Table VI, 
the left ear hearing impairment is at Level IV.  Under Table 
VIa, the left ear hearing impairment is at Level VI.  Level 
II hearing in one ear and Level VI hearing impairment in the 
other ear warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.85, Tables VI, VIa, § 4.86, Diagnostic Code 6100 (2002).  

Accordingly, the veteran is entitled to a 10 percent 
evaluation from May 9. 2002, the date of the VA examination 
showing an increase in severity of the disability.  However, 
since the earlier evidence shows hearing loss at a 
noncompensable level, a compensable evaluation is not in 
order during the earlier period.

The Board has considered the veteran's treatment records from 
the Mountain Home VA Medical Center, which indicate the 
veteran underwent evaluation for the receipt and adjustment 
of hearing aids.  This process included a March 2000 
audiology evaluation; however, as noted in the Board's May 
2001 remand, the report of that examination is inadequate for 
VA rating purposes because it did not include the veteran's 
decibel loss at 3,000 Hertz and a speech discrimination score 
using the Maryland CNC procedure.  See 38 C.F.R. § 4.85 
(2002).  With respect to the remainder of the treatment 
records, the Board emphasizes that as described by the United 
States Court of Appeals for Veterans Claims, the assignment 
of disability ratings in hearing cases is derived by a 
mechanical application of the Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In applying the medical evidence to the Schedule, the Board 
determines that an increased compensable rating is not 
warranted at this time.  The Board emphasizes that the 
evidence in this case is not so evenly balanced so as to 
require application of the provisions of 38 U.S.C.A. § 5107.  
In addition, the evidence does not render a question as to 
which of two evaluations will be assigned, so the provisions 
of 38 C.F.R. § 4.7 are also not for application.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss for the period prior to May 9, 2002, is denied.

Entitlement to a 10 percent evaluation for bilateral hearing 
loss for the period beginning May 9, 2002, is granted, 
subject to the criteria governing the payment of monetary 
benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

